Citation Nr: 1209546	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for migraines.

2.  Entitlement to an initial compensable disability rating for early hypertensive changes with left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, in pertinent part, granted service connection for migraines, assigning a noncompensable disability rating effective February 2, 2007 (the day after the Veteran's discharge from military service) and granted service connection for early hypertensive changes with left ventricular hypertrophy, assigning a noncompensable disability rating, also effective February 2, 2007.      

In November 2008, the RO increased the rating for migraines from noncompensable to 30 percent disabling, effective February 2, 2007.  The Veteran's appeal for a higher rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's migraines are currently manifested by occasional prostrating attacks; there is no evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's early hypertensive changes with left ventricular hypertrophy has been manifested by a metabolic equivalents (METS) level of 10.5.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 30 percent for migraines are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2011).

2. The criteria for an initial compensable disability rating for early hypertensive changes with left ventricular hypertrophy are not met. 38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. § 4.104, DC 7007 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected migraines and early hypertensive changes with left ventricular hypertrophy are more disabling than currently evaluated.  

Service treatment records show complaints of headaches beginning in 1990 and complaints of heart problems manifested by angina, shortness of breath, dizziness, and fatigue beginning in 1991.  The Veteran filed a claim for service connection for these disorders in September 2006, during his active service, and a VA examination in November 2006 confirmed the presence of these disorders.  By rating decision dated in May 2007 the RO granted service connection for migraines and early hypertensive changes with left ventricular hypertrophy and assigned noncompensable ratings.  

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Analysis

1.  Migraines

The RO has evaluated the Veteran's migraines as 30 percent disabling under 38 C.F.R. § 4.12a, DC 8100.  Under DC 8100, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a non-compensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a, DC 8100.

Evidence relevant to the current level of severity of the Veteran's migraines includes VA examinations conducted in November 2006 and June 2009.  During the November 2006 VA examination the Veteran reported a history of migraine headaches since 1990.  He indicated that the headaches were recurring and are throbbing.  When the attacks occur, he has to stay in bed and is unable to do anything.  The headache attacks average one time per day and last for two hours.  The symptoms are throbbing, dizziness and spinning, photophobia, nausea, and vomiting.  The symptoms described occurred constantly.  The current treatment was Zomig which was not much help.  This resulted in decreased physical activity.  Examination of the cranial nerves revealed normal findings and coordination was within normal limits.  The diagnosis was migraine headaches.  

During the June 2009 VA examination the Veteran  reported a history of migraine headaches beginning in 1990/1991 in connection with his participation in a combat deployment in the Middle East.  The headaches were bitemporal or biparietal, localized bilaterally, or shifting pain quality, while also pulsating, frequently linked with diarrhea, photosensitivity, and nausea, though without precursory neurological symptoms like scintillating scotoma.  He reported that the pain was aggravated by physical activity, possibly also by a series of foods like chocolate or wheat products.  At the time of the examination the Veteran reported headaches occurring almost daily, or on about two thirds of days.  As to medications, he reported that he was currently taking the preparation Fioricet, a preparation that combined a barbiturate, acetaminophen, and caffeine.  He took up to ten tablets of this daily but indicated that he could not specify the weekly dosage for certain.  He noted the short-term attempt with a specialty migraine medication (Zolmitriptan) had no effect.  He also sensed that the medications were merely palliative for a short time and not very effective.  The type of headaches had not changed over the course of recent years and no new pains had accrued.  

The headaches were linked with a marked reduction in work performance.  There were at least two to three days per month in which he was not productive at all.  He avoided missing whole days from working, however, he would take longer breaks, for example, or try to leave his workplace early.  This resulted in periods of absence that he then made up on single days or weekends.  On headache days, the Veteran reported that he had little concentration.  He could perform simple tasks but he was incapable of handling any demarking or difficult activities.  He was employed as a civilian employee at the Department of Defense, currently stationed in Germany.  He left the military at the rank of a Marine Corps major and was employed in the news service.  He was married and had two children.  On neurological examination the examiner diagnosed migraine without aura and headaches with overuse of analgesics. 

In view of the headache-related reduction in work performance, the examiner indicated that a contradiction appeared concerning the characterization of the intensity as maximal and characterization of the complaints and of the reduction in performance as described.  The Veteran evidently coped at his workplace without significant absenteeism yet complained that he experienced temporary reductions in performance.  The statement about regular athletic activity in the fitness center three times per week contradicted his statements about almost continuous headaches.  No mention was made about an increase in the complaints in recent years, and no specifiable change in the type of pain was acknowledged.  Despite these unclear items in the Veteran's history, it might well have been a case of migraine with occasional attacks of pain, crossing over into a headache with overuse of pain medications.       

Also of record are Tricare records dated in June 2008 which show treatment for various conditions.  A diagnosis of migraine headaches is noted throughout the records; however, complaints regarding migraine headaches are limited.  These records show that the Veteran had been prescribed Zolmitriptan.  In December 2008 correspondence the Veteran wrote that he was suffering from severe migraines three to four times per week.      

Given the evidence of record, the Board finds that a disability rating in excess of 30 percent for the Veteran's migraine headaches is not warranted.  To warrant the next higher rating of 50 percent under DC 8100, there must be evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has reported that he suffers from severe migraines on average of three to four times per week, the record does not show that the headache attacks are very frequently completely prostrating and prolonged or that they are productive of severe economic inadaptability.  During the June 2009 VA neurological examination the Veteran reported that he worked full time in spite of the headaches and only missed an average of two to three days of work per month.  

The Veteran's representative has argued that the Court of Appeals for Veterans Claims has held that the term "productive of severe economic inadaptability" could be read as having either the meaning of "producing" or the more liberal meaning "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (citing Brown v. Gardner, 513 U.S. 115, 118 (1994).  Although the Veteran asserts that his migraine headaches are capable of producing severe economic inadaptability, he points to nothing in the record to support that conclusion, and offers only his own assessment that because he suffers from very frequent, completely prostrating and prolonged migraine headache attacks, these attacks must be capable of producing severe economic inadaptability-even though they had not done so in the past.  Also, in Pierce, the veteran contended he was unemployed due to his headaches.  In this case the Veteran does not contend that he has been unemployed.  Rather, the Veteran has been employed throughout the course of this appeal, usually completes his daily work, and looses only about two to three days of work each month due to his headaches.  Thus, there is no evidence that the Veteran's headaches have produced or are productive of a severe economic inadaptability.  As such, the criteria for an increased rating are not met.  

2.  Early hypertensive changes with left ventricular hypertrophy

The Veteran's early hypertensive changes with left ventricular hypertrophy is currently rated as noncompensably disabling under 38 C.F.R. § 4.104, DC 7007.
Under DC 7007, a 10 percent rating requires a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating requires chronic CHF, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A note in the regulation indicates that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran.  38 C.F.R. § 4.104.
  
Evidence relevant to the current level of severity of the Veteran's early hypertensive changes with left ventricular hypertrophy includes VA examinations conducted in November 2006 and June 2009.  During the November 2006 VA examination the Veteran reported a history of heart problems since 1991.  Specifically, he reported experiencing angina, shortness of breath, dizziness, and fatigue.  The symptoms described occurred constantly.  He had not suffered from congestive heart failure.  The Veteran indicated that he was not receiving any treatment for his condition and that the functional impairment resulting from his heart problems was shortness of breath.  On October 2006 echocardiogram showed an abnormal study with minimal degenerative changes of the aortic and mitral valves without obstruction, borderline dilated aortic root, and borderline concentric LVH (left ventricular hypertrophy) and LAE (left atrial enlargement).  LV (left ventricle) size and systolic were normal.  Mild mitral regurgitation and mild insignificant TR (tricuspid regurgitation) were present.  Bubble contrast study was positive for small PFO (patent foramen ovale).  Pattern was typical of early hypertensive changes.  Incidental small PFO.  The Veteran reportedly achieved 10.5 METs on treadmill stress testing.  The impression was LVH.  

During the June 2009 VA examination the Veteran underwent ergometry.  Stress without medications was up to 141 W (5.3 METs) in the ramp test.  It was broken off due to muscular exhaustion.  There was no angina pectoris, no inadequate dyspnea, no repolarization disorders, and no heart rhythm disorders.  Heart rate was 65 to 115 beats per minute was 66 percent of the age-appropriate norm according to WHO (World Health Organization) criteria.  Blood pressure was from 140/11 to 200/110 mmHg.  Echocardiogram showed left ventricle normally large, good systolic function globally, no regional wall motion disorders.  There was no left ventricular hypertrophy and no support for diastolic function disorder.  Neither left nor right atrium were enlarged.  Right ventricular function and aortic valve morphologically were unremarkable and there was no pathological gradient.  There was no insufficiency.  Mitral valve morphologically was unremarkable, no pathological gradient.  There was no insufficiency.  Tricuspid valve morphologically was unremarkable, no insufficiency.  Pulmonary valve morphologically was unremarkable.  EKG (electrocardiogram) revealed bradycardial sinus rhythm (51/min.), left type, right delay, and T-vegetative, otherwise correct excitation spread and repolarization.  Unremarkable findings overall.  
  
Given the evidence of record, the Board finds that an initial compensable disability rating for the Veteran's early hypertensive changes with left ventricular hypertrophy is not warranted.  To warrant a compensable rating under DC 7007 there must be a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; a requirement of continuous medication.  In this case the Veteran demonstrated a 10.5 METs on treadmill stress testing in November 2006.  While the Veteran demonstrated a 5.3 METs on treadmill stress testing in June 2009 this was broken off due to muscular exhaustion.  As was noted in June 2009, upon treadmill stress testing there was no angina pectoris, no inadequate dyspnea, no repolarization disorders, and no heart rhythm disorders.  Thus, it is evident that the Veteran achieved a METs of 5.3 not because of cardiac issues but because of systemic conditioning.  Significantly, the June 2009 echocardiogram was normal and specifically reported no left ventricular hypertrophy.  Also, while the Veteran notably had an elevated blood pressure reading in June 2009 the Board notes that the Veteran is not service connected for hypertension.  Significantly, the RO recently denied service connection for essential hypertension in July 2009.  In this case, the medical evidence is negative for hypertension or any other cardiac pathology.  As such, the criteria for an initial compensable disability rating are not met.    

With regard to both the migraine and heart issues, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate migraine and heart disorders, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's migraines and heart disorder has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings have been non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Extraschedular Consideration

Throughout the course of the appeal the Veteran has argued that his service-connected migraine headaches and early hypertensive changes with left ventricular hypertrophy have affected his ability to maintain substantially gainful employment.  The Board will now determine whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating either the Veteran's migraine headaches or early hypertensive changes with left ventricular hypertrophy.  The competent medical evidence of record shows that his migraine headaches are primarily manifested by occasional prostrating attacks that are not productive of severe economic inadaptability.  As was noted in the June 2009 VA examination, while the Veteran reported that he was often unable to function with a headache, by contrast, he was able to work full time.  The applicable diagnostic codes used to rate the Veteran's migraine headaches provide for ratings based on characteristic prostrating attacks occurring on an average once a month over last several months.  See DC 8100.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Also, the competent medical evidence of record shows that his early hypertensive changes with left ventricular hypertrophy is primarily manifested by a METs of 10.5.  The applicable diagnostic codes used to rate the Veteran's early hypertensive changes with left ventricular hypertrophy provide for ratings based on this METs score.  See DC 7007.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun, 22 Vet. App. at 111.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Furthermore, substantially compliant notice was sent in September 2008 and the claim was readjudicated in a November 2008 statement of the case and July/August 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 30 percent for migraine headaches is denied.

An initial compensable disability rating for early hypertensive changes with left ventricular hypertrophy is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


